Quarterly Statement of Investments | See Notes to Statements of Investments. a A portion or all of the security is on loan at September 30, 2011. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2011, the value of this security was $1,992,798, representing 0.20% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Directors. At September 30, 2011, the value of this security was $757,919, representing 0.08% of net assets. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. f The rate shown is the annualized seven-day yield at period end. Templeton Dragon Fund, Inc. Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Dragon Fund, Inc. (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
